IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Glue Wilkins,                            :
                   Appellant             :
                                         :
            v.                           :
                                         :
                                         :   No. 1016 C.D. 2019
Honorable Francis T. Chardo, III         :   Submitted: May 22, 2020


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                  FILED: July 17, 2020

            Glue Wilkins (Wilkins) appeals pro se from the Dauphin County
Common Pleas Court’s (trial court) June 20, 2019 order sustaining Dauphin County
District Attorney Honorable Francis T. Chardo, III’s (DA Chardo) preliminary
objections (Preliminary Objections) to Wilkins’ complaint against DA Chardo
(Complaint), and dismissing the Complaint with prejudice. Wilkins presents four
issues for this Court’s review: (1) whether the trial court lacked subject matter
jurisdiction; (2) whether the trial judge was in contempt of court; (3) whether,
pursuant to the coordinate jurisdiction doctrine, the trial court lacked authority to
deny Wilkins’ post-conviction collateral relief; and (4) whether the trial judge
engaged in fraud, conspiracy and collusion with the judges, district attorney, and row
officers of the 12th Judicial District (Dauphin County) by tampering with public
records and securing execution of documents by deception. After review, we affirm.
            On November 8, 2018, Wilkins filed the Complaint containing five
counts: (1) obstructing administration of law or other government function, official
oppression and conspiracy; (2) fraud, obstructing administration of law or other
government function, official oppression and conspiracy; (3) fraud, obstructing
administration of law or other government function, official oppression and
conspiracy; (4) fraud, obstructing administration of law or other government function,
official oppression and conspiracy;1 and (5) contempt not in the presence of the court,
fraud, obstructing administration of law or other government function, official
oppression and conspiracy. See Complaint at 3, 4, 5, 6. Wilkins seeks to have the
trial court “transfer the matter to Criminal Court.”              Complaint at 6 (Wherefore
Clause).
              On February 5, 2019, DA Chardo filed the Preliminary Objections
asserting, inter alia: Wilkins failed to set forth a sufficient claim for relief as required
by Pennsylvania Rule of Civil Procedure No. (Rule) 1028; Wilkins did not serve the
Complaint on DA Chardo; and the action is barred by the statute of limitations and
res judicata. On June 20, 2019, the trial court sustained the Preliminary Objections
and dismissed the Complaint with prejudice. On October 31, 2019, the trial court
filed its opinion, stating that the Complaint is another attempt to collaterally attack
Wilkins’ 2003 attempted homicide conviction and that the Complaint violates
numerous Rules, i.e., Rule 400(a) (proper service); Rule 1018.1 (notice to defend);
Rule 1019(a) and (h) (material facts stated in a concise and summary
form/agreements); and Rule 1021 (Claim for Relief).2                 Wilkins appealed to this
Court.3

       1
          Counts II, III and IV share identical headings.
       2
          The trial court stated: “Th[e] Complaint is a rambling flow of consciousness including
copies of portions of previous decisions, newspaper articles, and medical records.” Trial Ct. Op. at
1. Indeed, there are no numbered paragraphs averring facts in a chronological order supporting
Wilkins’ claims.
        3
          “Our scope of review where a trial court sustains preliminary objections and dismisses a
complaint is limited to determining whether the trial court committed an error of law or abused its
discretion.” Kusher v. Woloschuk, 123 A.3d 341, 344 n.3 (Pa. Cmwlth. 2015) (quoting Bell v.
Rockview State Corr. Facility, 620 A.2d 645, 647 n.4 (Pa. Cmwlth. 1993)).
                                                 2
                                       Discussion
             Wilkins argues that the trial court lacked subject matter jurisdiction to
rule on the Preliminary Objections because it did not comply with the Pennsylvania
Superior Court’s order to conduct an evidentiary hearing.         However, since the
Complaint was filed in the trial court and DA Chardo was permitted by the Rules to
file the Preliminary Objections thereto, see Pa.R.C.P. No. 1028, the trial court had
jurisdiction to rule on the Preliminary Objections.
             Wilkins also asserts that the trial judge is in direct contempt of court
because he failed in his judicial duty to comply with the Pennsylvania Superior
Court’s order to conduct an evidentiary hearing and failed to draft an opinion
addressing Wilkins’ claims. Wilkins’ argument concerns the merits of the Complaint
instead of the Preliminary Objections thereto. Because only the trial court’s ruling on
the Preliminary Objections is before this Court, this Court cannot address Wilkins’
argument which concerns the merits of his Complaint.
             Wilkins further contends that, pursuant to the coordinate jurisdiction
doctrine, the trial court lacked authority to deny post-conviction collateral relief
where the trial court’s January 24, 2014 order granted Wilkins’ post-conviction
collateral relief in the same jurisdiction. Here, the trial court did not deny Wilkins’
post-conviction collateral relief. Rather, the trial court sustained the Preliminary
Objections to Wilkins’ Complaint. As this issue does not pertain to the Preliminary
Objections, it is not properly before this Court.
             Finally, Wilkins insists that the trial judge engaged in fraud, conspiracy
and collusion with the judges, district attorney, and row officers of the 12th Judicial
District (Dauphin County) by tampering with public records and securing execution
of documents by deception. However, because the only issue before this Court is the
trial court’s ruling on the Preliminary Objections, and this claim clearly does not
pertain thereto, this argument also fails.
                                             3
                                    Conclusion
            Because the trial court had jurisdiction to rule on the Preliminary
Objections and Wilkins’ additional issues do not pertain thereto, this Court affirms
the trial court’s order sustaining the Preliminary Objections and dismissing the
Complaint with prejudice.


                                     ___________________________
                                     ANNE E. COVEY, Judge




                                         4
                IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Glue Wilkins,                            :
                   Appellant             :
                                         :
            v.                           :
                                         :
                                         :   No. 1016 C.D. 2019
Honorable Francis T. Chardo, III         :


                                     ORDER

            AND NOW, this 17th day of July, 2020, the Dauphin County Common
Pleas Court’s June 20, 2019 order is affirmed.



                                      ___________________________
                                      ANNE E. COVEY, Judge